DETAILED ACTION

Response to Amendment
Applicant’s arguments with respect to claims 8 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the information on timing indicating a number of subframes” which was not described in Applicant’s remarks par. 041, 059 and 0185 of the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As of specification par.041, 0185 “the number of PRBs” is not related to “indicating a number of subframes, and par.059 has neither words about “number” nor “subframe”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr (US Pub. 2016/0242128) in view of Takaoka (US Pub. 2013/0128859).
Regarding claims 8 and 12, Loehr discloses a terminal comprising: 
a receiver (par.0364 “receiver….may be provided in the apparatuses UE”) that receives information on a report instruction for power reduction information (par.098 “PEMAX is the value signaled by the network, and MPR, AMPR”, par.098 “MPR is a power reduction value”) of transmit power in a carrier by RRC signaling (par.0113 “PEMAX,c is the linear value PEMAX,c which is given by RRC signaling”, par.0196 “the exchange of initial values of power parameters….from the MeNB to….and UE”), fig. 19 “PEMAX, MeNB, PEMAX, SeNB”); and 
a processor (par.0275 “processor of the mobile station calculates a first power headroom report”) that performs a report for the power reduction information based on a value included in the information on the report instruction (par.0199 “a power headroom report ….PHR exchange….including the extended power headroom report for the first radio link”, fig.21 “PHRMeNB”, par.0337 “where the UE…handling MAC functionalities/protocol towards the MeMB MACMeMB, generates a power headroom report”, par.0341 “the UE shall always sent the normal PHR for the MeMB”, par.0342 “the MeNB shall receive the ….includes the determination of updated values for the parameters PEMAX, MeNB”),
wherein, when power reduction of a value is more than the value included in the information on the report instruction is preformed (fig. 16), the processor performs the report for the power reduction information (fig. 16 “PHR for MeNB”).
Loehr fails to disclose the information on the report instruction includes information on timing for the report for the power reduction information, the information on timing indicating a number of subframes.
Takaoka discloses the information on the report instruction includes information on timing for the report for the power reduction information, the information on timing indicating a number of subframes (par.081 “PHRs of three CCs are simultaneously fed back at timings indicated by subframe number #1, #4 and #7”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Loehr with the above teaching of Takaoka in order to prevent such a recognition mismatch that a radio communication terminal and radio communication base station recognize reference formats of different UL grants as suggested by Takaoka (par.032). 
Regarding claim 10, the modified Loehr discloses the power reduction information indicates a value of a power management maximum power reduction MPR (Loehr, par.098 “PEMAX is the value signaled by the network, and MPR, AMPR”).  


Regarding claim 13, Loehr discloses a base station (fig. 19 “MeNB”) comprising: a transmitter (par.0303 “a transmitter of the master base station”) that transmits information on a report instruction for power reduction information of transmit power in a carrier by RRC signaling (par.0113 “PEMAX,c is the linear value PEMAX,c which is given by RRC signaling”, par.0196 “the exchange of initial values of power parameters….from the MeNB to….and UE”), fig. 19 “PEMAX, MeNB, PEMAX, SeNB”; and 
a processor (par.0362-0364, “base station”, “processors”) that controls to perform a report, by a terminal, for the power reduction information based on a value included in the information on the report instruction (par.098 “PEMAX is the value signaled by the network, and MPR, AMPR”) based on a value included in the information on the report instruction (par.0199 “a power headroom report ….PHR exchange….including the extended power headroom report for the first radio link”, fig.21 “PHRMeNB”, par.0337 “where the UE…handling MAC functionalities/protocol towards the MeMB MACMeMB, generates a power headroom report”, par.0341 “the UE shall always sent the normal PHR for the MeMB”, par.0342 “the MeNB shall receive the ….includes the determination of updated values for the parameters PEMAX, MeNB”), and
wherein, when power reduction of a value is more than the value included in the information on the report instruction is preformed (fig. 16), the processor that controls to perform the report, by the terminal, for the power reduction information (fig. 16 “PHR for MeNB”).
Loehr fails to disclose the information on the report instruction includes information on timing for the report for the power reduction information, the information on timing indicating a number of subframes.
Takaoka discloses the information on the report instruction includes information on timing for the report for the power reduction information, the information on timing indicating a number of subframes (par.081 “PHRs of three CCs are simultaneously fed back at timings indicated by subframe number #1, #4 and #7”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Loehr with the above teaching of Takaoka in order to prevent such a recognition mismatch that a radio communication terminal and radio communication base station recognize reference formats of different UL grants as suggested by Takaoka (par.032). 
Regarding claim 14, the modified Loehr discloses everything as claims 1 and 13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642